R. W. WALKER, J.
Section 1915 of the Code is in these words : “ Where any error of law or fact has occurred in the settlement of any estate of a decedent, to the injui’y of any party, without any fault or neglect on his part, such party may correct such error by bill in chancery, within two years after the final settlement thereof; and the evidence filed in the court of probate, in relation to such settlement, must be received as evidence in the court of chancery, with such other evidence as may be adduced.”
The bill in this case was filed on the 28th August, 1856. Its only purpose is to correct mistakes made on the final settlement of an estate in the probate court. It is expressly alleged, that the decree sought to be corrected was rendered on the 2d day of May, 185.4. The bill thus shows, upon its face, that it was not filed within two years after the final settlement. This specific objection was pointed out by the demurrer interposed by the defendant; and if the allegation of the bill as to the date of the decree was a clerical error, the complainant should have corrected it in the court below. It is too late to do so here.
The decree of the chancellor must be affirmed.